PER CURIAM.
This suit was instituted to compel the realignment of the beats in Lauderdale County, Mississippi, to conform with the one man one vote rule of the United States Supreme Court. There was a great need for such redistricting which was ultimately accomplished solely as a result of this action. Initially, this suit was instituted to enjoin elections in the county until it was redistricted, and later it was amended to include the Board of Supervisors and request the relief indicated.
On December 7, 1964, the supervisors under compulsion of this suit properly redistricted Lauderdale County. The plaintiffs seek now an award of attorneys’ fee as cost. There is nothing in this record to indicate any fraud, oppression or vindictiveness on the part of this board in its nonfeasance. Two of the members of the Board of Supervisors have died and have been replaced. The plaintiffs had no express contract with their attorneys for the payment of any fixed fee for this service. The plaintiffs never exhausted their administrative remedies, or presented to the board any statutory petition to redistrict the county. Cf.: Glass v. Hancock County Election Commission, Miss., 156 So.2d 825; appeal dismissed 378 U.S. 558, 84 S.Ct. 1910, 12 L.Ed.2d 1035. This ease 'bears no resemblance to a suit where property is made available to others at the expense of some of the beneficiaries in an equity proceeding. The assessment of cost is never made for punitive reasons. The injury to plaintiffs or the real benefit to others in a class action as a result of this suit is not clearly apparent, aside from the fact that it is something which should have been done as a clear duty of the Board of Supervisors. It is not without significance in view of the general rule as to the award of attorneys’ fee as cost, that the Congress provided in the Civil Rights Act of 1964 [42 U.S.C. § 2000a-3(b)] for the discretionary award of attorneys’ fee in certain cases, not including the case at bar.
It is the judgment of the Court that a reasonable attorneys’ fee should not be awarded in this case and the motion therefor will be overruled. But, in view of the past reluctance of the board to do its duty in this respect, the Court will expect the defendants to implement its order of December 7, 1964 and cause all elections to be held in the county from such new districts at the next and all succeeding primary elections in the coun*919ty to avert further action of the Court in this case; and this Court will retain full jurisdiction of the parties and the subject matter to await such full compliance with this requirement.
An order accordingly may be presented for entry.